        Case 1:20-cv-06893-LTS-OTW Document 19 Filed 09/18/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                          :   Civil Action No. 20 Civ. 06893 (LTS)
NORTHWELL HEALTH, INC.,                                   :
                                                          :
                                        Plaintiff,        :   ORAL ARGUMENT REQUESTED
                  v.                                      :
                                                          :
ILLINOIS UNION INSURANCE COMPANY,                         :
                                                          :
                                        Defendant.        :
                                                          :

               DECLARATION OF ROBIN L. COHEN, ESQ. IN SUPPORT OF
              PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT

         Pursuant to 28 U.S.C. § 1746, I hereby declare as follows:

         1.       I am an attorney at the law firm McKool Smith, P.C., attorneys for the Plaintiff in

the above-captioned matter. I submit this declaration in support of Plaintiff’s motion for partial

summary judgment.

         2.       Attached as Exhibit 1 is a true and correct copy of the Healthcare Premises

Pollution Liability Policy No. HPI G27376939 002 issued by Illinois Union Insurance Company

to Northwell Health, Inc. for the policy period April 25, 2017 to April 25, 2020.

         3.       Attached as Exhibit 2 is a true and correct copy of the letter from Yvette Nadgir to

Maggie Emma, dated May 20, 2020.

         4.       Attached as Exhibit 3 is a true and correct copy of the letter from Robin Cohen to

Yvette Nadgir, dated May 29, 2020.

         5.       Attached as Exhibit 4 is a true and correct copy of the letter from Robin Cohen to

Yvette Nadgir, dated June 16, 2020.

         6.       Attached as Exhibit 5 is a true and correct copy of the letter from Kevin Haas to

Robin Cohen, dated July 9, 2020.


NG-9J84MDUI 4836-4109-1784v2
        Case 1:20-cv-06893-LTS-OTW Document 19 Filed 09/18/20 Page 2 of 2




         7.       Attached as Exhibit 6 are true and correct copies of excerpts from the World

Health Organization’s “Q&A on coronaviruses (COVID-19),” available at

https://www.who.int/emergencies/diseases/novel-coronavirus-2019/question-and-answers-hub/q-

a-detail/q-a-how-is-covid-19-transmitted and last accessed on September 18, 2020.

         8.       Attached as Exhibit 7 is a true and correct copy of the New York State

Department of Health’s “COVID-19 Frequently Asked Questions,” available at

https://coronavirus.health.ny.gov/system/files/documents/2020/04/doh_covid19_faqs_updated_0

41720_2.pdf and last accessed on September 18, 2020.

Executed on this 18th day of September 2020.


                                                      /s/ Robin L. Cohen
                                                      Robin L. Cohen




                                                  2
NG-9J84MDUI 4836-4109-1784v2
